Citation Nr: 1018040	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatic heart disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling, to 
include assignment of a separate compensable evaluation for 
right knee instability.

3.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for diabetes mellitus 
on the basis of exposure to herbicides.

5.  Whether new and material evidence was received to reopen 
the claim of service connection for hypertension.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that service connection for diabetes mellitus 
on a primary basis was denied in an unappealed June 1995 
rating decision.  His current claim for the same disorder 
involves the allegation that the diabetes mellitus is due to 
herbicides exposure; he has not alleged the disorder 
originated in service or was otherwise related to service 
except through exposure to Agent Orange. 

Effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
add Type II diabetes mellitus as a disease subject to 
presumptive service connection on the basis of exposure to 
herbicides.  See 66 Fed. Reg. 23166 (2001).  As the addition 
of Type II diabetes mellitus to 38 C.F.R. § 3.309(e) clearly 
created a new basis of entitlement to the benefit sought, the 
Veteran's current claim for diabetes mellitus represents a 
claim separate and distinct from that previously and finally 
denied prior to the liberalizing law or regulation.  See 
Spencer v. Brown, 17 F.3d. 368 (Fed. Cir. 1994); Pelegrini v. 
Principi, 18 Vet. App 112 (2004).  For this reason, the Board 
has characterized the matter as an original claim on the 
title page of this action.  

Inasmuch as the current appeal has not, at any point, 
involved an allegation or suggestion that diabetes originated 
in service (except as through exposure to herbicides) or 
until years after discharge, the matter of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for diabetes mellitus on a non-herbicides 
basis is not before the Board at this time.

The issues of entitlement to an increased rating for left 
knee disability and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any compensable residuals of 
rheumatic heart disease.

2.  The Veteran's right knee disability is manifested by 
arthritis and slight instability, but not by flexion limited 
to 30 degrees or less, by extension limited to at least 10 
degrees, or by more than mild functional impairment due to 
pain or weakness. 

3.  The Veteran was not exposed to herbicides in service.

4.  Service connection, to include on a secondary basis for 
hypertension was denied in an unappealed February 1991 rating 
decision.

5.  A subsequent June 1995 unappealed rating decision 
continued the denial of service connection for hypertension.

6.  The evidence received since the June 1995 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code 7000 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2009).

3.  A separate 10 percent evaluation is warranted for right 
knee instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5257 (2009); 
VAOPGCPREC 23-97. 

4.  Diabetes mellitus may not be presumed to be related to 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice in October 2007, March 2008, July 2008 
and July 2009 correspondences.  The October 2007 
correspondence provided notice as to the initial disability 
rating and effective date to be assigned in the event service 
connection was granted for diabetes mellitus or hypertension.  
The October 2007 notice also provided the enhanced notice 
required by Kent as to the hypertension claim, explaining the 
basis for the prior rating action, advising him of the 
information and evidence necessary to reopen a claim, and 
advising him of the information and evidence necessary to 
substantiate the claim on the merits.  The October 2007 and 
July 2008 communications provided 38 U.S.C.A. § 5103(a)-
compliant notice as to the right knee claim, and the March 
2008 and July 2008 correspondences provided the same as to 
the rheumatic heart disease claim.  The October 2007 and July 
2009 correspondences provided 38 U.S.C.A. § 5103(a)-compliant 
notice as to the diabetes claim.  His claims were last 
readjudicated in an August 2009 supplemental statement of the 
case.  

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court)  purported to clarify VA's notice obligations 
in increased rating claims.  The U.S. Court of Appeals for 
the Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the 
RO provided the Veteran with Vazquez-Flores-compliant notice 
in July 2008, and thereafter readjudicated the claim in a 
supplemental statement of the case.  Reviewing the October 
2007, March 2008, July 2008 and July 2009 correspondences, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his rating claims.

The Veteran therefore has received the notice to which he is 
entitled as to his claims and there is no prejudice flowing 
from the timing of notice in this case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing 
deficiency has been cured by the issuance of the August 2009 
supplemental statement of the case, obviating any need to 
address whether the Veteran was prejudiced by a notice error 
in this case.  Based on the procedural history of this case, 
the Board concludes that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in connection with the increased rating claims 
in March 2008.  Although he was not examined in connection 
with his diabetes claim, such an examination is not necessary 
in this case.  See 38 U.S.C.A. § 5103A.  In this regard the 
Board points out that the evidence already shows that he has 
Type II diabetes mellitus.  His claim therefore turns on 
whether he was exposed to herbicides in service.  That is a 
question of fact that is outside the realm of medicine.  A VA 
examination or opinion therefore is not necessary.

As to the hypertension issue, unless and until the Veteran's 
claim is reopened, VA's duty to assist does not extend to 
providing such an examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  The Board again points out that 
the issue of service connection on a primary basis for 
diabetes is not before the Board.  Even if it were, the 
Veteran would not be entitled to a VA examination or opinion 
for the same reason as regarding the hypertension matter.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

I.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected rheumatic heart disease and right knee 
disability. The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 21 Vet. App. at 509-10. 

A.  Rheumatic heart disease

Service connection for rheumatic heart disease was granted in 
an October 1972 rating decision; the disorder was evaluated 
as 10 percent disabling.  This evaluation has remained in 
effect since that time.

The report of a January 1991 VA examination records the 
examiner's impression that the Veteran had no clinical 
evidence of rheumatic heart disease.  The examiner explained 
that the prior diagnosis of rheumatic heart disease on which 
the grant of service connection was based was made simply 
because of the presence of a systolic murmur at the time of 
the first VA examination.  The examiner concluded that the 
Veteran probably never had rheumatic heart disease.

VA treatment records since 2006 show that examinations of the 
Veteran's cardiovascular system were normal, without any 
murmurs.  Diagnostic studies showed that the left ventricular 
ejection fraction was normal.  A May 2006 entry questioned 
the basis for service connection for valvular heart disease, 
given the normal diagnostic studies.

At a March 2008 VA examination, the Veteran reported that he 
continued to run a dry cleaning business and to also clean 
and detail automobiles.  He denied that he had ever had any 
physical limitations placed on him, or specific treatment 
advised, for rheumatic heart disease.  He denied experiencing 
any chest pain, palpitations, dizziness or syncope, or 
dyspnea on exertion or orthopnea.  He reported experiencing 
mild ankle edema but indicated that he walked on a treadmill 
and swam for exercise.  Physical examination was negative for 
any identified abnormalities, except for trace ankle edema.  
The Veteran underwent an exercise stress test which lasted a 
little over 3 minutes, resulting in a maximum workload of 4 
to 7 metabolic equivalents (METs); the test was discontinued 
because of knee pain.  The examiner noted that 
electrocardiograms for a number of years had been normal.  

The examiner concluded that there was no evidence of valvular 
heart disease or of myocardial disease, and no symptoms of 
functional limitation.  The examiner explained that the 
murmur on which the only diagnosis of rheumatic heart disease 
was based was an innocent flow murmur which is no longer 
audible.

In a January 2009 addendum to the March 2008 examination 
report, the examiner indicated that the Veteran had no heart 
murmur or evidence of valvular heart disease.  He noted that 
the exercise tolerance test did not detect any cardiovascular 
problems, but that the examination was limited by the 
Veteran's poor functional capacity; he explained that this 
was due to obesity and inactivity.

The RO evaluated the Veteran's rheumatic heart disease as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7000.  That code provides for 10 percent disability rating 
with workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

A 30 percent disability rating is warranted for workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.

A 60 percent disability rating is warranted for more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; 
thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or; cardiac catheterization) 
resulting in: chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

The evidence of record shows that the Veteran does not 
currently have any residuals of rheumatic heart disease, and 
that his treating and examining physicians question whether 
he ever did have the disease.  Cardiovascular examination has 
been consistently normal, and diagnostic studies have shown 
that his left ventricular ejection fraction is normal.  
Although the Veteran was only able to perform an exercise 
stress test to 4 METs, the testing was interrupted by the 
Veteran's general deconditioning, rather than any 
cardiovascular impairment.  The examiner later clarified that 
the stress test did not detect any cardiovascular 
abnormalities.

In sum, the competent evidence does not demonstrate any 
impairment in workload capacity attributable to service-
connected rheumatic heart disease.  Nor does the Veteran 
evidence any dyspnea, fatigue, angina, dizziness, or syncope.  
Diagnostic studies have not demonstrated cardiac hypertrophy 
or dilatation, or impaired left ventricular function or 
congestive heart failure.  Given the evidence showing that 
the Veteran does not currently manifest any rheumatic heart 
disease or residuals thereof, and has not during any portion 
of this appeal, the preponderance of the evidence is against 
assignment of an increased rating.  38 C.F.R. § 4.7.

B.  Right knee

Service connection for bilateral knee disability was granted 
in October 1972; the disability was evaluated as 10 percent 
disabling.  In March 1999 the RO granted separate evaluations 
for each knee disorder, assigning the right knee a 10 percent 
evaluation.

On file are VA treatment records for the period since 2006.  
The records document complaints of right knee pain.  The 
Veteran denied significant swelling, locking or buckling, but 
reported using a cane.  Physical examination showed that 
there was no atrophy.  There was some tenderness, with full 
range of motion, limited only by obesity.  The Veteran's gait 
was normal, and he had 5/5 strength.  There was minimal to 
moderate laxity.  He was considered to have osteoarthritis in 
the knee.  The Veteran reported employment at 2 jobs 
requiring ambulation.  The records for 2009 show that he 
reported the recent buckling of his left knee.  Examination 
of the right knee disclosed extension to 0 degrees and 
flexion to 120 degrees, with stable ligaments.  Strength in 
the knee ranged from 4- to 5/5.  

At a March 2008 VA examination, the Veteran reported 
experiencing constant right knee pain aggravated by walking 
0.5 miles, standing, or climbing stairs.  He denied any 
swelling.  He reported using a cane, and occasionally a 
brace.  He indicated that he was self-employed.  He denied 
experiencing additional limitations with flare ups.  Physical 
examination disclosed the absence of any deformity or 
swelling.  The knee was mildly tender.  The Veteran had a 
normal gait except for a slight limp.  He demonstrated 
extension to 0 degrees and flexion to 105 degrees, with mild 
pain but no instability.  There was no weakness, 
fatigability, or incoordination, and no additional loss of 
motion with repetitive motion testing.  X-ray studies showed 
degenerative joint disease in the knee.

In July 2009 statements, the Veteran's former spouse, 
children, and an acquaintance indicated that the Veteran had 
right knee pain and weakness, and that his knees caused 
trouble with working.

The RO evaluated the Veteran's right knee disorder as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Under that code, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation is warranted for knee flexion limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees, and a 30 percent 
evaluation is warranted where knee flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, and a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board initially notes that the evidence shows the Veteran 
experiences limitation of right knee flexion with some 
instability in the knee, and that there is some functional 
loss due to pain in the knee.  Given that the evidence shows 
a compensable limitation of flexion in addition to some 
instability in the knee, the Board finds that a separate 10 
percent evaluation for slight instability of the knee is 
warranted.  Such a separate rating is not prohibited by 
38 C.F.R. § 4.14 (regarding the prohibition against 
evaluating the same disability under different diagnoses) in 
light of the reasoning in VAOPGCPREC 23-97 (allowing separate 
ratings for arthritis and instability in the knee as the 
rating criteria for the two symptoms do not overlap) and 
VAOPGCPREC 9-2004 (allowing separate ratings for compensable 
extension and flexion in a knee).  

With respect to whether the Veteran is entitled to a separate 
evaluation even higher than 10 percent, the Board points out 
that although the Veteran was found at one point during 
clinical treatment to have mild to moderate instability, VA 
examinations and VA treatment records have consistently shown 
at all other times that the knee was clinically stable.  The 
Board accordingly finds that any instability in the knee is 
no more than slight in nature.

Turning to whether an evaluation in excess of 10 percent is 
warranted on a basis other than instability, the March 2008 
VA examination showed he demonstrated full and painless 
extension, and flexion limited at most to 105 degrees.  VA 
treatment records have also documented normal extension in 
the knee, with flexion limited at most to 120 degrees.  His 
flexion has been accompanied by pain and by some weakness, 
but not by atrophy or fatigue.  He uses a cane and evidences 
a limp, but the March 2008 examiner specifically noted the 
absence of any incoordination.  Repetitive motion testing has 
not resulted in any additional loss of motion.  Consequently, 
even with consideration of any functional loss due to pain or 
weakness, the Board finds that the evidence does not 
demonstrate limitation of flexion to 30 degrees or less to 
warrant a higher rating.

Nor has the Veteran reported or demonstrated any locking or 
effusion in the knee.

In light of the presence of full range of right knee 
extension and flexion limited at most to 105 degrees with 
consideration of functional impairment, and in the absence of 
symptoms characteristic of dislocated semilunar cartilage, 
the Board concludes that the preponderance of the evidence 
supports a continuation of the currently assigned 10 percent 
evaluation for right knee disability.

As the Veteran exhibits full and painless right knee 
extension, separate evaluations under VAOPGCPREC 9-2004 are 
not warranted. 

The Board lastly has reviewed the evidence on file, but 
concludes that it does not show any indication of disability 
sufficient to warrant assignment of a rating in excess of 10 
percent for right knee disability or 10 percent for right 
knee instability during any portion of the period involved in 
this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Extraschedular consideration

The Board has considered whether the Veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
Veteran is not shown to have any residuals of rheumatic heart 
disease, and the symptoms associated with the right knee 
disorder are reasonably contemplated by the separately 
assigned 10 percent evaluations for instability and 
limitation of motion.  Moreover, despite the July 2009 
statements on file concerning his work capacity, the record 
shows that the Veteran has continued to work two jobs for a 
number of years, without any evidence that his rheumatic 
heart disease or right knee have caused marked interference.

Nor has the Veteran been hospitalized frequently for his 
disorders.  In short, there are no legitimate grounds for 
consideration of assignment of an extra-schedular rating, to 
include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (June 10, 2003).  Neither Congress 
nor VA's Secretary has expanded the presumption of exposure 
to herbicides to areas outside of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied.  38 C.F.R. § 3.309(e) (2009).

The Veteran's service treatment records are silent for any 
mention of diabetes mellitus, other than reports of medical 
history in which he denied treatment for the disease.  His DD 
214 shows that he served in the U.S. Army from May 1970 to 
December 1971, with overseas service in USARPAC for one year 
and one month.  He served as a Hawk missile crewman with the 
1st AIT brigade, and with the 6th Battalion of the 61st Air 
Defense Artillery. 

Post-service treatment records for February 1972 to August 
2009 document treatment for Type II diabetes mellitus 
beginning in 1991.  

In statements on file the Veteran contends that he served as 
a Hawk missile crewman along the Demilitarized Zone (DMZ) in 
Korea in 1969, at which time he was exposed to herbicides.  
He does not allege service in Vietnam.

The Board points out that the Department of Defense has 
identified specific units that served in areas along the DMZ 
in Korea where herbicides were used, but only for the period 
from April 1968 to July 1969.  See M21-1MR Part IV, subpart 
ii, Chapter 2, section C.  Although the Veteran contends that 
he served along the DMZ in 1969, his personnel records show 
that he actually did not enter service until May 1970.  He 
consequently did not serve during the time the Department of 
Defense was able to identify the use of herbicides along the 
DMZ.  Moreover, the Veteran did not serve in any of the units 
identified by the Department of Defense that were possibly 
exposed to herbicides.  

Nor is there otherwise any evidence that the Veteran was 
exposed to herbicides during his service in Korea.  The Board 
points out that the Veteran is not competent to report that 
any particular substance he witnessed used in Korea was an 
herbicide, and that even if he were so competent, in this 
case he has not actually alleged that he witnessed any 
herbicide use, and has not otherwise explained why he 
believed he was exposed to herbicides.  He merely states, 
without explanation, that he was exposed to Agent Orange.  
His personal belief, without a reason against which to judge 
his credibility, does not establish that he was so exposed.

In short, the Veteran is not presumed to have been exposed to 
herbicides in service, and the Board finds that the evidence 
does not establish that he was so exposed.

Given that the Veteran was not exposed to herbicides, service 
connection for diabetes mellitus on an herbicides basis is 
not warranted.

As explained in the Introduction, the Veteran has not pursued 
the matter of service connection for diabetes mellitus on a 
direct basis, a matter that would first require the 
submission of new and material evidence with which to reopen 
that claim.

As the Veteran was not exposed to herbicides in service, the 
preponderance of the evidence is against the claim.  Service 
connection for diabetes mellitus on an herbicides basis is 
denied. 

III.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of hypertension during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
 
Service connection for hypertension was denied in an 
unappealed February 1991 rating decision.  A subsequent 
unappealed rating decision of June 1995 continued the denial 
of service connection for hypertension.  The Board notes that 
in March 1995, the Veteran appeared to argue that he did 
appeal the February 1991 rating decision, and suggested that 
evidence of his appeal may have been destroyed by one of two 
attorneys at the Board who engaged in such practices until 
they were caught.  The Board points out, however, as 
indicated in the article the Veteran submitted in support of 
his allegation, that the two attorneys in question destroyed 
evidence in order to enhance their productivity, a goal that 
would hardly have been enhanced by hiding all evidence of an 
appeal.  The Board has reviewed the record and finds no 
suggestion of past tampering with the Veteran's file.  He did 
not file an appeal with VA of the February 1991 rating 
action.

Accordingly, service connection for hypertension may be 
considered on the merits only if new and material evidence 
has been received since the time of the June 1995 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).

The evidence of record at the time of the June 1995 rating 
decision included service medical records showing that the 
Veteran's blood pressure was 138/80 when he entered service.  
The records are silent for any complaints or findings of 
hypertension.  During service the Veteran denied treatment 
for hypertension.  The report of his discharge examination is 
not on file.

The evidence previously considered also included the reports 
of August 1972 and January 1991 VA examinations.  The August 
1972 examiner diagnosed the Veteran as having rheumatic heart 
disease.  His blood pressure was recorded as 144/74.  The 
January 1991 examiner concluded that there was no 
relationship between the Veteran's hypertension and  any 
previously diagnosed heart condition.

The evidence of record at the time of the June 1995 decision 
also included private medical records covering the period 
from October 1979 to June 1990, and VA treatment records 
covering the period from February 1972 to February 1994.  The 
private records show that beginning in 1979 the Veteran would 
evidence diastolic blood pressure readings of at least 100.  
The records show he was first diagnosed as having 
hypertension in 1986.  The VA records only documented 
treatment for hypertension since the 1990s.

The evidence previously considered lastly included statements 
by the Veteran that his hypertension was secondary to his 
rheumatic heart disease.

Pertinent evidence added to the record since the June 1995 
rating decision includes VA treatment records covering the 
period from December 1990 to August 2009, as well as the 
reports of December 1998 and March 2008 VA examinations.  The 
newly added evidence also includes the Veteran's statements 
and a July 2009 statement from his former spouse.

The VA treatment records document continued treatment for 
hypertension.  They do not address the etiology of the 
disorder.  As the records do not suggest that the Veteran's 
hypertension is etiologically related to service or to 
service-connected disability, they are not material, as they 
do not raise a reasonable possibility of substantiating the 
claim.  See Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(Observing that evidence of current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).
 
The VA examination reports include a diagnosis of essential 
hypertension, but do not address the etiology of the 
disorder.  Again, while new, they are not material, as at 
most they establish what was previously established at the 
time of the June 1995 decision, namely that the Veteran has 
hypertension.  They do not raise a reasonable possibility of 
substantiating the claim.  See Mingo v. Derwinski, 2 Vet. 
App. 51, 53 (1992).

The Veteran's former spouse indicates only that he has 
hypertension.  She did not provide any information as to her 
observations concerning the date of onset or etiology.  
Although new, her statement is not material, as at most it 
tends to establish what records previously considered also 
established; that is, the Veteran currently has hypertension.  
Her statement does not raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claim of 
entitlement to service connection for hypertension is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a). 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating for rheumatic 
heart disease is denied.

Entitlement to an increased rating for right knee disability 
is denied.

A separate 10 percent evaluation for right knee instability 
is granted, subject to the criteria applicable to the payment 
of monetary benefits. 

Service connection for diabetes mellitus on a presumptive 
basis is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.


REMAND

The record shows that the Veteran's appeal with respect to 
the left knee disorder was certified to the Board in 
September 2009.  In October 2009, the Veteran's 
representative forwarded to the Board VA treatment records 
for August 2009.  Those treatment records were not previously 
considered by the RO, address the severity of the Veteran's 
left knee disorder, and were not accompanied by a waiver of 
any right to initial RO consideration of the evidence.   The 
Board accordingly must remand the left knee issue for further 
action.  38 C.F.R. § 20.1304 (2009).

Given that the RO's disposition of the left knee claim can 
impact the claim for a TDIU, the Board will remand the issue 
of entitlement to a TDIU as well.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

After conducting any indicated 
development, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case which 
includes consideration of the evidence 
received since the last supplemental 
statement of the case issued in August 
2009.  The RO should provide the Veteran 
and his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


